DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This application is a DIV filed due to a restriction in the parent application 14/919,110. Therefore, due to the safe harbor protection of 35 U.S.C. 121, a nonstatutory double patenting rejection between the present application and 14/919,110 and 16/807,948 (the other filed DIV also filed due to the restriction) cannot be made, despite the similarities of the claims. See MPEP 804.01 and 804.04.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the cap is inserted in the inlet of the bag” renders the claim indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement ... occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."). Similarly, the limitation “is inserted” makes it unclear whether claims require an action of insertion into the inlet of the bag is required, or whether a system allowing for this insertion is required.
In re claim 12, the limitation “the inlet/cap structure has two closure positions comprising a
first reversible hermetic closure position and a second irreversible hermetic closure position.” The
specification discloses a position where the cap can close the inlet and is removable (see Figures 16-17)
and then, after welding the flanges of the inlet and cap together, the cap can no longer be removed (see
Figure 20). These are not the same devices — one has a weld, allowing for an “irreversible hermetic
closure” and one does not have a weld, allowing for a “reversible hermetic closure.” Consequently, it is
unclear how the inlet/cap structure as claimed can have BOTH closure positions — “an irreversible
hermetic closure” and a “reversible hermetic closure” within the same claimed device, as these are
conflicting positions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the inlet/cap structure has two closure positions comprising a first reversible hermetic closure position and a second irreversible hermetic closure position” was not described in the originally filed specification and claims such as to properly comply with the written description requirement. The specification discloses a position where the cap can close the inlet and is removable (see Figures 16-17) and then, after welding the flanges of the inlet and cap together, the cap can no longer be removed (see Figure 20). These are not the same devices — one has a weld, allowing for an “irreversible hermetic closure” and one does not have a weld, allowing for a “reversible hermetic closure.” Consequently, the originally filed specification and claims do not provide adequate support for an inlet/cap structure that comprises BOTH of the required closure positions within the same complete device. Furthermore, the original claims, while stating this two closure position feature, do not elaborate on how these “reversible hermetic” and “irreversible hermetic” functions are performed. Regarding original claims, an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Consequently, the original claims do not provide adequate support due to the specifications lack of sufficient description for the performed two functions of the closures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 4,187,893 (Bujan) in view of 2005/0121103 (Steigerwalt).
In re claim 1, Bujan discloses a bag (11) comprising 
at least one inlet/cap structure (all of fig.2), the at least one inlet/cap structure comprising: 
an inlet (12, fig.3) of the bag with an inlet flange (21) extending laterally from the inlet, and an inlet channel (channel defined by the tubular shape) extending vertically through the inlet (figs.2-5); 
a cap (20) with a cap flange (35) extending laterally from the cap, and with a distal cylindrical extension (cylinder shown at call out 20 in figs.2-3) that extends laterally from the cap and beyond the cap flange; 
an upper surface (top surface that mates with the lower surface of the cap flange shown in figs.2-3) on the inlet flange; 
a lower surface (lower surface that mates with the upper surface of the inlet flange) on the cap flange; 
a membrane (15) at a distal end of the cylindrical extension.
While Bujan discloses that the two flanges are heat sealed together (col.4 ln.13-18) it fails to explicitly disclose an annular continuous projection at or near the periphery of the cap flange or the inlet flange; and an annular continuous recess at or near the periphery of the cap flange when the inlet flange has the annular continuous projection, or at or near the periphery of the inlet flange when the cap flange has the annular continuous projection.
	Steigerwalt teaches another inlet/cap structure having 
an annular continuous projection (270, figs.3a-3c, paras.40-43) at or near the periphery of the cap flange or the inlet flange; and 
an annular continuous recess (280, figs.3a-3c, paras.40-43) at or near the periphery of the cap flange when the inlet flange has the annular continuous projection, or at or near the periphery of the inlet flange when the cap flange has the annular continuous projection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Steigerwalt in Bujan for the purpose of aiding in the ultra-sonic welding of the two flanges together (para.42)
In re claim 2, Bujan discloses the bag of claim 1, wherein the bag has a single inlet/cap structure (fig.1).
In re claim 3, Bujan discloses the bag of claim 1, wherein the bag contains a pharmaceutical product or liquid (col.1 ln.28-40, blood or I.V. solution).
In re claim 4, Bujan discloses the bag of claim 3, wherein the pharmaceutical product or liquid is selected from the group consisting of blood (col.1 ln.28-40, blood or I.V. solution), plasma, serum, red blood cell solution, albumin solution, al-antitrypsin solution, von Willebrand factor solution, solution comprising coagulation factors such as factor VII, factor VIII and factor IX, immunoglobulin solution, plasminogen solution, plasmin solution, antithrombin III solution, fibrinogen solution, fibrin solution, thrombin solution and combinations thereof.
In re claim 5, Steigerwalt further teaches the bag of claim 1, wherein the annular continuous projection (270) is on the lower surface of the cap flange (fig.3a), and the annular continuous recess (280) is on the upper surface of the inlet flange (fig.3a).
In re claim 6, Steigerwalt discloses the bag of claim 1, wherein the annular continuous recess (280) is on the lower surface of the cap flange (fig.3a), and the annular continuous projection (270) is on the upper surface of the inlet flange (fig.3a).
In re claim 7, Bujan discloses the bag of claim 1, wherein the cap is inserted in the inlet of the bag (figs.3-5) and Steigerwalt further teaches the annular continuous projection and the annular continuous recess form a contact strip (fig.3a).
In re claim 8, Bujan and Steigerwalt fail to explicitly show the claimed oval shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape from circular to oval, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B). It appears that the disclosed device would perform equally well shaped as disclosed by Bujan. The Examiner also notes that there is no criticality to the claimed shape. 
In re claim 9, Steigerwalt further teaches the bag of claim 1, wherein the lower surface of the cap flange extends parallel to and is separated from the upper surface of the inlet flange (fig.3a, the projection provides a distance between the two surfaces that face each other).
In re claim 10, Steigerwalt further teaches the bag of claim 1, wherein the lower surface of the cap flange extends parallel to and abuts against the upper surface of the inlet flange (fig.3a, the location of these surfaces has not been defined in the claims. Therefore the Examiner gives the BRI and the upper and lower surfaces in this instances are the mating surfaces of the projection and recess)
In re claim 11, Steigerwalt further teaches the bag of claim 1, wherein the annular continuous projection fully encloses the annular continuous recess (figs.3a-3c).
In re claim 12, this claim is rejected as best understood. It appears that Applicant really is just claiming that because of the groove and protrusion the flanges have two positions, the first one being before the weld is made when the parts are assembled and the second being after the weld. Well everything that has the shape then meets this claim because parts have to be assembled before they are welded. Modified Bujan therefore discloses the bag of claim 1, wherein the inlet/cap structure has two closure positions comprising a first reversible hermetic closure position and a second irreversible hermetic closure position because the parts are first assembled and in a first position and then they are heat sealed/ultrasonically welded with the modification from Steigerwalt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larkin (4,344,472) and Bujan’ (3,915,212) similarly show bag connection inlets substantially as shown and described. Stankowski (5,269,917) and Mijers (6,932,110) are directed to solving the same problem as the applicant, i.e. how to provide a proper seal between two components for ultrasonic welding; Stankowski and Mijers both show a continuous bead and groove to aid in ultrasonic welding of two parts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753